                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
                                           )
JAMES T. CASEY, JR.,                       )
                                           )
                  Plaintiff,               )
                                           )
            v.                             )
                                           ) Case No. 18-cv-11211-DJC
                                           )
3M CORPORATION and                         )
APAX PARTNERS,                             )
                                           )
                  Defendants.              )
                                           )
                                           )
__________________________________________)

                               MEMORANDUM AND ORDER

CASPER, J.                                                                    February 12, 2019

I.     Introduction

       Plaintiff James T. Casey, Jr. (“Casey”), proceeding pro se, has filed the instant lawsuit

against Defendants 3M Company (“3M”), which is incorrectly identified as 3M Corporation in the

operative complaint, and Apax Partners (collectively, “Defendants”). D. 1-1 at 15-19. Casey

brings design defect and negligence claims against Defendants in connection with a GPS

monitoring bracelet that allegedly malfunctioned while Casey wore the device, causing Casey to

breach a condition of his pre-trial probation. Id. Although there has been some confusion around

the identity of named defendant Apax Partners, Casey has since clarified in pending motion papers

that he intended to name Apax Partners LLP (“Apax”) as a defendant in this action. 1



1
  Although Casey named Apax Partners LLP (“Apax”) in his state court summons, D. 14-6, Casey
argued in his opposition to Apax’s motion to dismiss that Apax is not a party to this action, see,
e.g., D. 24 at 5. Casey asserted that the “actual defendant” is Apax Partners LP, a company that
                                                1
       Apax has moved to dismiss the action for lack of personal jurisdiction and insufficient

service of process pursuant to Fed. R. Civ. P. 12(b)(2) and 12(b)(5), respectively. D. 13. Casey

now moves to amend the operative complaint to, among other things, voluntarily dismiss 3M from

this action, bring new claims against Apax and to add claims against Alligator Holdco Ltd.

(“Alligator”) and the Commonwealth of Massachusetts Office of the Commissioner of Probation

(“Probation Department”). D. 28. For the reasons explained below, the Court ALLOWS Apax’s

motion to dismiss. The Court DENIES IN PART Casey’s motion to amend the complaint as to

the claims against Apax, the Probation Department and Alligator. The Court ALLOWS IN PART

the motion to amend to the extent it seeks to dismiss 3M voluntarily.

II.    Standard of Review

       A.      Motion to Dismiss for Lack of Personal Jurisdiction and Insufficient Service

       The Court must apply the prima facie standard of review when evaluating a motion to

dismiss for lack of personal jurisdiction under Rule 12(b)(2) without holding an evidentiary

hearing. United States v. Swiss Am. Bank, Ltd., 274 F.3d 610, 618 (1st Cir. 2001). To meet his

burden of establishing the Court has personal jurisdiction under the prima facie standard, Casey

must “demonstrate the existence of every fact required to satisfy both the forum’s long-arm statute

and the Due Process Clause of the Constitution.” Swiss Am. Bank, 274 F.3d at 618 (citing United

Elec. Radio and Mach. Workers of Am. v. 163 Pleasant St. Corp., 987 F.2d 39, 44 (1st Cir. 1993)).

The Court considers the facts alleged in the pleadings as well as the parties’ supplemental filings.




purportedly had an office at “445 Park Avenue” in New York, New York and has since moved to
Maryland. D. 24 at 1. In his subsequently filed motion to amend, however, Casey insists that he
intended to file the instant lawsuit against Apax. D. 28 at 1. Apax, for its part, is proceeding under
the assumption that it is the entity Casey intended to sue. D. 14 at 2-3 n.1; D. 27 at 2. For the
purpose of resolving the pending motions, the Court considers Apax the named defendant in this
action.

                                                  2
See Sawtelle v. Farrell, 70 F.3d 1381, 1385 (1st Cir. 1995). The Court will “take specific facts

affirmatively alleged by the plaintiff as true (whether or not disputed) and construe them in the

light most congenial to the plaintiff’s jurisdictional claim.” Mass. Sch. of Law at Andover, Inc. v.

Am. Bar Ass’n, 142 F.3d 26, 34 (1st Cir. 1998). The Court will not “credit conclusory allegations

or draw farfetched inferences,” Ticketmaster-N.Y., Inc. v. Alioto, 26 F.3d 201, 203 (1st Cir. 1994),

and recognizes that it is the plaintiff’s burden to “verify the facts alleged through materials of

evidentiary quality.” Killion v. Commonwealth Yachts, 421 F. Supp. 2d 246, 252 (D. Mass. 2006)

(quoting Barrett v. Lombardi, 239 F.3d 23, 27 (1st Cir. 2001)). The Court is also required to “add

to the mix facts put forward by the defendants, to the extent that they are uncontradicted.” Mass.

Sch. of Law, 142 F.3d at 34.

         As to Apax’s Rule 12(b)(5) motion, “[a] district court may dismiss a complaint for a

plaintiff’s failure to effectively serve a defendant with process.” Sosa Polanco v. United States,

No. CV 17-1327 (JAG), 2017 WL 9772872, at *1 (D.P.R. Dec. 13, 2017). “The Court may

consider such matters outside of the pleadings when deciding a motion to dismiss based upon lack

of service of process under Rule 12(b)(5).” Awadh v. Tourneau, No. 15-cv-13993-DJC, 2017 WL

1246326, at *1 n.2 (D. Mass. Feb. 17, 2017). Where “[the defendant] challenges service of process

pursuant to Rule 12(b)(5), [the plaintiff] has the burden of proving he effected proper service.” Id.

at *2.

         B.     Motion to Amend

         In considering Casey’s motion to amend the complaint, the Court recognizes that “leave to

amend is to be ‘freely given when justice so requires’ . . . unless the amendment ‘would be futile,

or reward, inter alia, undue or intended delay.’” Steir v. Girl Scouts of the USA, 383 F.3d 7, 12

(1st Cir. 2004) (quoting Fed. R. Civ. P. 15(a)(2) and Resolution Trust Corp. v. Gold, 30 F.3d 251,



                                                 3
253 (1st Cir. 1994)). To evaluate futility, the Court determines if the amended complaint fails to

state a claim upon which relief could be granted, which is the same standard used by the Court to

evaluate a motion to dismiss under Rule 12(b)(6). Hatch v. Dep’t for Children, Youth & Their

Families, 274 F.3d 12, 19 (1st Cir. 2001).

       Rule 15(a)’s “liberal amendment policy . . . does not mean that leave will be granted in all

cases.” Acosta-Mestre v. Hilton Int’l of P.R., 156 F.3d 49, 51 (1st Cir. 1998) (quoting 6 Charles

Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 1487, at 611

(2d ed. 1990)).

III.   Factual Background

       The following facts are as alleged in the operative complaint and attachments thereto, D.

1-1 at 15-24, and uncontroverted facts set forth by Apax for the purpose of the motion to dismiss

for lack of personal jurisdiction, D. 13. At some point prior to May 18, 2015, Casey was ordered

to wear a GPS monitoring bracelet as a condition of “pre-trial probation.” D. 1-1 at 16 ¶ 5. On

May 18, 2015, Casey received a call from an assistant coordinator of the Probation Department’s

Electronic Monitoring Program (“ELMO”), explaining that the monitoring bracelet was no longer

transmitting a signal with Casey’s location. Id. ¶¶ 5-6. After a failed attempt at troubleshooting,

the assistant coordinator informed Casey that he should report to his probation officer by the next

morning. Id. ¶ 8. Casey alleges that about one hour later, police officers arrived at his home and

arrested him because of the bracelet’s purported malfunction. Id. ¶ 9. After two days of

incarceration, Casey was released on May 20, 2015. Id. ¶ 12. According to the operative

complaint, ELMO leases GPS monitoring bracelets from 3M and utilizes 3M’s software to

transmit data. Id. ¶ 10. Casey alleges that 3M divested its electronic monitoring business to an

unidentified affiliate of Apax on or about October 3, 2017. Id. ¶ 11.



                                                4
       On March 12, 2018, Casey sent a letter addressed to “Apax Partners” at “443 Park Avenue,

New York, NY 10022” regarding his intent to file suit against the company due to its purported

ownership of 3M’s divested electronic monitoring business, including the allegedly defective GPS

monitoring bracelet at issue. D. 1-1 at 21. The operative complaint likewise suggests that “Apax

Partners” is a business located at the same address on Park Avenue in New York, New York. D.

1-1 at 16 ¶ 4. The summons and complaint, however, were placed in an envelope addressed to

“Apax Partners LLP” at “601 Washington Avenue, 53rd Floor, New York, New York.” D. 14 at

10; D. 14-2.

       Apax maintains that it is a private equity advisory firm registered under the laws of England

and Wales, with its principal place of business in London, England. D. 14-1 ¶¶ 1, 4. Apax asserts

that it does not have an office in New York and it never assumed the rights or liability of 3M’s

electronic monitoring business. D. 14-1 ¶¶ 7-8.

IV.    Procedural History

       Casey filed this action in Suffolk Superior Court on or about April 23, 2018. D. 1-1 at 19.

3M removed the action to this Court on June 4, 2018. D. 1. Apax has now moved to dismiss. D.

13. Casey subsequently moved to amend the operative complaint. D. 28.

V.     Discussion

       A.      Personal Jurisdiction

       Apax contends the prima facie case for personal jurisdiction has not been established here

given that Apax was formed and maintains a principal place of business in London, England and

lacks any connection to Massachusetts. See, e.g., D. 14 at 2. “Prior to exercising personal

jurisdiction over a nonresident defendant, a judge must determine that doing so comports with both

the forum’s long-arm statute and the requirements of the United States Constitution.” SCVNGER,



                                                  5
Inc. v. Punchh, Inc., 478 Mass. 324, 325 (2017) (citing World–Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 290 (1980)). The “Massachusetts [long-arm] statute does not purport to

extend jurisdiction as far as due process would allow.” Id. at 328. The Court’s analysis of the

Massachusetts long-arm statute, therefore, “precede[s] consideration of the constitutional

question.” Id. at 325.

               1.        Massachusetts Long-Arm Statute

       The Massachusetts long-arm statute, Mass. Gen. L. c. 223A, § 3, enumerates eight grounds

on which a nonresident defendant may be subjected to personal jurisdiction. Casey has not cited

to specific sections of the long-arm statute that are applicable to his jurisdictional claim. Moreover,

the sections of the long-arm statute that might otherwise be relevant, namely c. 223A, § 3(a), (b),

(c), (d)—do not apply given that the record here does not reveal that Apax “transact[ed] any

business in this commonwealth,” “contract[ed] to supply services or things in this

commonwealth,” “caus[ed] tortious injury by an act or omission in this commonwealth,” or

“caus[ed] tortious injury in this commonwealth by an act or omission outside this commonwealth

if [it] regularly does or solicits business, or engages in any other persistent course of conduct, or

derives substantial revenue from goods used or consumed or services rendered, in this

commonwealth.” Mass. Gen. L. c. 223A, §3(a)-(d).

       Instead, Casey appears to contend, as a general matter, that personal jurisdiction is

appropriate because an unidentified “affiliate” of Apax acquired 3M’s electronic monitoring

business, which allegedly leased GPS monitoring bracelets to the Probation Department in

Massachusetts. D. 1-1 at 16 ¶ 11.2 In other words, Casey’s jurisdictional claim depends on




2
 The affiliate is not mentioned by name in the operative complaint or papers filed in opposition to
Apax’s motion to dismiss. Casey’s motion to amend the complaint, however, identifies Alligator
                                                  6
whether another company’s alleged contacts with Massachusetts may be imputed to Apax. For

support, Casey points to a letter, dated March 26, 2018, from a 3M representative who explained

that “3M completely divested its electronic monitoring business to an affiliate of Apax Partners on

October 3, 2017,” D. 24-1 at 5, and a screenshot purportedly from Apax’s website, dated June 1,

2017, that indicates “[f]unds advised by Apax Partners today announced a definitive agreement to

acquire 3M’s . . . electronic monitoring business,” D. 24-1 at 29. 3

       Even if the Court concluded that the affiliate’s activities within the forum rendered personal

jurisdiction appropriate as to that entity, Casey has not established that such contacts may be

imputed to Apax. The “theory for imputing contacts from one entity to another is a theory based

on piercing the corporate veil.” Scallop Imaging, LLC v. Blackhawk Imaging, LLC, No. 17-CV-

10092-ADB, 2018 WL 1440314, at *5 (D. Mass. Mar. 22, 2018) (quoting Katz v. Spiniello Cos.,

244 F. Supp. 3d 237, 253 (D. Mass. 2017)). “The veil piercing standard in Massachusetts is

demanding, as corporations are presumed to be separate and distinct entities notwithstanding [the]

relationships between them.” Id. (alteration in original) (citations and internal quotation marks

omitted).

       Under Massachusetts law, disregard of corporate separateness is permitted where two

factors are met: (1) “when there is active and direct participation by the representatives of one



Holdco Ltd. as the Apax affiliate that allegedly acquired 3M’s electronic monitoring business. See
D. 28 at 1.
3
  In its reply, Apax suggests that the Court may not consider documents outside of the pleadings
for the purpose of conducting the jurisdictional analysis. See D. 27 at 3 (challenging Casey’s
reliance on documents “outside of the pleadings”). To the contrary, the First Circuit has held that
plaintiffs “ordinarily cannot rest upon the pleadings” to set forth a prima facie showing of personal
jurisdiction, “but [are] obliged to adduce evidence of specific facts.” Foster-Miller, Inc. v.
Babcock & Wilcox Canada, 46 F.3d 138, 145 (1st Cir. 1995). As a result, the Court may “accept
the plaintiff’s (properly documented) evidentiary proffers as true for the purpose of determining
the adequacy of the prima facie jurisdictional showing.” Id.

                                                  7
corporation, apparently exercising some form of pervasive control, in the activities of another and

there is some fraudulent or injurious consequence of the intercorporate relationship,” or (2) “when

there is a confused interminingling of activity of two or more corporations engaged in a common

enterprise with substantial disregard of the separate nature of the corporate entities, or serious

ambiguity about the manner and capacity in which the various corporations and their respective

representatives are acting.” My Bread Baking Co. v. Cumberland Farms, Inc., 353 Mass. 614, 619

(1968). Here, Casey has not proffered any facts to support piercing the corporate veil and

conferring jurisdiction upon Apax as the alter ego of the affiliated company that allegedly

transacted business with the Probation Department in Massachusetts.           Indeed, other than

allegations that Apax advised the affiliated company at issue, see D. 24-1 at 29 (providing

screenshot purportedly from Apax’s website which states that “[f]unds advised by Apax Partners”

acquired 3M’s electronic monitoring business), the record before the Court includes no

information regarding the relationship between these companies nor does it indicate that Apax had

pervasive control over or shared common ownership with its alleged affiliate. Because Casey has

not met this standard for piercing the corporate veil and where no provision of the Massachusetts

long-arm statute otherwise authorizes personal jurisdiction over a nonresident corporation with no

forum contacts in the circumstances alleged here, the Court concludes that Casey has not satisfied

the prima facie standard for personal jurisdiction. A failure to meet the requirements of the long-

arm statute is fatal to personal jurisdiction over Apax, but the Court nevertheless turns to the

constitutional due process analysis.

               2.      Due Process

       There are two types of personal jurisdiction to consider in the constitutional analysis:

general and specific. Cossaboon v. Me. Med. Ctr., 600 F.3d 25, 31 (1st Cir. 2010). Specific

jurisdiction may be asserted when “a suit arises directly out of [defendant’s] forum-based
                                                8
activities,” while general jurisdiction “may be asserted in connection with suits not directly

founded on [defendant’s] forum-based conduct.” Donatelli v. Nat’l Hockey League, 893 F.2d 459,

462-63 (1st Cir. 1990).

                        a)      General Jurisdiction

        For the Court to exercise general jurisdiction over a foreign company such as Apax, the

company’s “affiliations with the State” must be “so ‘continuous and systematic’ as to render [it]

essentially at home in the forum State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564

U.S. 915, 919 (U.S. 2011) (citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 317 (1945)). The

Supreme Court has further explained that “[w]ith respect to a corporation, the place of

incorporation and principal place of business” are the “paradig[m]” bases for general jurisdiction.

Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) (alteration in original).

        Casey has not specifically addressed whether Apax is subject to general jurisdiction in

Massachusetts. Construing the facts “in the light most congenial to the plaintiff’s jurisdictional

claim,” Hannon v. Beard, 524 F.3d 275, 279 (1st Cir. 2008) (citations and quotation marks

omitted), the Court concludes that no set of facts relevant to the jurisdictional analysis at issue here

support general jurisdiction. Casey has not alleged, for example, that Apax maintains a direct

affiliation with the forum, let alone contacts that are so continuous and systematic as to render a

company with its principal place of business in London, England at home in Massachusetts.

General jurisdiction, therefore, does not apply to Apax.

                        b)      Specific Jurisdiction

        The specific jurisdiction inquiry is threefold:      relatedness, purposeful availment and

reasonableness. Astro–Med, Inc. v. Nihon Kohden Am., Inc., 591 F.3d 1, 9 (1st Cir. 2009) (citing

N. Am. Catholic Educ. Programming Found., Inc. v. Cardinale, 567 F.3d 8, 16 (1st Cir. 2009) and

N. Laminate Sales, Inc. v. Davis, 403 F.3d 14, 25 (1st Cir. 2005)). The Court must find that all
                                                   9
three are present to assert personal jurisdiction over a defendant. See id. The plaintiff bears the

burden of proof on all three elements. See Rodriguez v. Samsung Electronics Co., 827 F. Supp.

2d 47, 50 (D. Mass. 2011).

        With respect to relatedness, the Court considers whether the claim underlying the litigation

. . . directly arise[s] out of, or relate[s] to, the defendant’s forum-state activities.” Newman v. Eur.

Aeronautic Def. & Space Co. EADS N.V., No. 09-cv-10138-DJC, 2011 WL 2413792, at *4 (D.

Mass. June 16, 2011) (alterations in original) (quoting Astro–Med, 591 F.3d at 9). Although this

is a “flexible, relaxed standard,” id. (quoting Astro–Med, 591 F.3d at 9), relatedness still requires

a causal relationship between Casey’s claims and Apax’s forum-related conduct, Harlow v.

Children’s Hosp., 432 F.3d 50, 61 (1st Cir. 2005). Here, Casey has not alleged sufficient facts to

demonstrate that Apax engaged in any forum-related conduct. Casey’s defective design and

negligence claims, as alleged in the operative complaint, arise from an allegedly defective GPS

monitoring device that 3M leased to the Probation Department and which malfunctioned while

Casey wore it as a condition of pre-trial probation. D. 1-1 at 16 ¶¶ 5-10. On October 3, 2017, as

alleged, 3M divested its electronic monitoring business to Apax’s affiliate. Id. ¶ 11. Casey does

not allege that Apax independently engaged in any activity in Massachusetts, rather, his

jurisdictional claim attempts to impute an affiliated company’s forum related contacts to confer

jurisdiction over Apax. As previously explained, Casey has failed to establish a relationship

between Apax and the affiliate at issue that would allow the Court to consider the affiliate’s alleged

forum related contacts in exercising jurisdiction over Apax. Absent facts that suggest Apax

engaged this forum either directly or indirectly, Casey cannot satisfy his burden under the

relatedness inquiry.




                                                  10
       Turning to the purposeful availment prong of the analysis, the Court concludes that Apax

has not “purposefully avail[ed] itself of the privilege of conducting activities within the forum

State.” Hanson v. Denckla, 357 U.S. 235, 253 (1958) (citing Int’l Shoe, 326 U.S. at 319). Neither

the operative complaint and attachments thereto, D. 1-1 at 15-24, nor the proposed amended

complaint, D. 28-1, contain allegations that Apax conducted any activity that could be construed

as availing itself to the “benefits and protections of [Massachusetts] laws,” id., as is required to

show purposeful availment. Apax asserts, by sworn affidavit, that it does not own or lease property

in Massachusetts, it has not consented to personal jurisdiction in any court in Massachusetts nor

does it have an office, mailing address, telephone number, employees or any agents in the

Commonwealth. See, e.g., D. 14-1 ¶¶ 5, 9. Casey, on the other hand, does not allege that Apax

purposefully availed itself of the instant forum and, instead, argues specific jurisdiction is

appropriate as to Apax due to 3M’s transactions with the Probation Department. Casey has also

alleged, however, that Apax’s affiliate (as opposed to Apax) acquired 3M’s monitoring business

along with the rights and liabilities of the same. D. 1-1 at 16 ¶ 11. Given Apax’s uncontroverted

testimony and Casey’s failure or inability to rebut the same, the Court concludes that the purposeful

availment prong is not satisfied here.

       Finally, for the reasons mentioned above, including uncontradicted testimony that Apax

has no contacts with this forum, the Court concludes that exercising personal jurisdiction over

Apax would be unreasonable. None of the “Gestalt factors” germane to the reasonableness inquiry

counsel in favor of exercising personal jurisdiction over Apax. See Cossaboon, 600 F.3d at 33 n.3

(outlining the Gestalt factors, including “(1) the defendant’s burden of appearing, (2) the forum

state’s interest in adjudicating the dispute, (3) the plaintiff’s interest in obtaining convenient and

effective relief, (4) the judicial system’s interest in obtaining the most effective resolution of the



                                                 11
controversy, and (5) the common interests of all sovereigns in promoting substantive social

policies”) (quoting Harlow, 432 F.3d at 67). Accordingly, Casey has also failed to satisfy this

factor. The Court, therefore, concludes that Casey has not made a prima facie showing of personal

jurisdiction over Apax under the Massachusetts long-arm statute or as a matter of constitutional

due process.4 In light of this ruling, the Court does not reach Apax’s other grounds for dismissal.

       B.      Proposed Amended Complaint

       Also pending is Casey’s ripe motion for leave to amend the operative complaint pursuant

to Fed. R. Civ. P. 15(a)(2). Casey seeks leave to amend his complaint to dismiss 3M from this

action, to bring new claims against Apax and to add Alligator Holdco Ltd. (“Alligator”) and the

Commonwealth of Massachusetts Office of the Commissioner of Probation (“Probation

Department”). First, although Casey has incorrectly fashioned his voluntary dismissal of 3M as

an amendment to the operative complaint, the Court, nevertheless, dismisses 3M as a defendant in

the instant litigation pursuant to Fed. R. Civ. P. 41(a). Second, as to Casey’s attempt to “add”

Apax as a defendant, see D. 28 at 1, the Court denies this request as moot given that Apax was

already a party to this action and in light of the Court’s ruling on Apax’s motion to dismiss for

lack of personal jurisdiction.

       Casey’s proposed amendments to add the Probation Department and Alligator as

defendants come over six months after this action was removed to this Court and, therefore, raise

questions regarding Casey’s diligence in seeking leave to amend. Perez v. Hosp. Damas, Inc., 769

F.3d 800, 802 (1st Cir. 2014) (explaining that “undue delay in moving to amend, even standing



4
  To the extent Casey seeks jurisdictional discovery in his opposition papers, see D. 24 at 9, this
request is denied as Casey has failed to make a colorable claim of personal jurisdiction over Apax.
Am. Med. Sys., Inc. v. Biolitec, Inc., 604 F. Supp. 2d 325, 330 (D. Mass. 2009).


                                                12
alone, may be . . . an adequate reason” to deny a motion for leave to amend); United States ex rel.

Hagerty v. Cyberonics, Inc., No. 13-10214-FDS, 2015 WL 7253675, at *3 (D. Mass. Nov. 17,

2015) (observing that “[d]elays for periods as short as eleven months, four months, and less than

three months have been found to constitute undue delay”). Setting aside the question of undue

delay, the Court notes that Casey’s proposed claim against the Probation Department pursuant to

42 U.S.C. § 1983 is barred by the Eleventh Amendment and, therefore, futile. The Probation

Department is a state agency, see Chmielinski v. Commonwealth of Mass. Office of Comm’r of

Prob., 484 F. Supp. 2d 201, 203 (D. Mass. 2007) (explaining that the Probation Department is an

agency of the Commonwealth of Massachusetts), and “[i]t is settled beyond peradventure . . . that

neither a state agency nor a state official acting in his official capacity may be sued for damages

in a section 1983 action.” Nwaubani v. Grossman, 199 F. Supp. 3d 367, 376 (D. Mass. 2016),

(alteration in original) (quoting Johnson v. Rodriguez, 943 F.2d 104, 108 (1st Cir. 1991)). “The

same is true for injunctive relief where ‘[s]tates and their agencies are entitled to sovereign

immunity regardless of the relief sought.’” Collymore v. Suffolk Cty. Sheriff Dep’t, No. CV 18-

11217-NMG, 2018 WL 3720057, at *1 (D. Mass. Aug. 3, 2018) (alteration in original) (quoting

Poirier v. Mass. Dep’t of Corr., 558 F.3d 92, 97 (1st Cir. 2009)). Moreover, even if the Probation

Department was not immune, it is not a person subject to suit under 42 U.S.C. § 1983. See Canales

v. Gatzunis, 979 F. Supp. 2d 164, 171 (D. Mass. 2013) (explaining that “neither states nor state

officials sued in their official capacities for damages are ‘persons’ for purposes of § 1983”).

Accordingly, Casey’s sole claim against the Probation Department is barred and the amended

complaint is futile as to that claim.

        The proposed amended complaint is futile for the additional reason that Casey has failed

to state a claim against Alligator under either Mass. Gen. L. c. 93A or Mass. Gen. L. c. 93B. First,



                                                13
a Chapter 93A claim requires that plaintiffs serve a written demand letter on prospective

defendants at least thirty days prior to filing an action. Mass. Gen. Law c. 93A, § 9(3). “The

statutory notice requirement is not merely a procedural nicety, but, rather, a pre-requisite to suit”

and “must be alleged in the plaintiff’s complaint.” Rodi v. S. New Engl. Sch. of Law, 389 F. 3d

5, 19 (1st Cir. 2004) (citations and internal quotation marks omitted). Although the notice

requirement does not apply where the defendant does not maintain a place of business or keep any

assets in Massachusetts pursuant to Mass. Gen. Laws c. 93A, § 9(3) (providing in relevant part

that subsection 3 does not apply “if the prospective respondent does not maintain a place of

business or does not keep assets within the commonwealth”), Casey has not alleged facts indicating

that Alligator does not maintain a place of business or keep assets in Massachusetts.

       Second, Casey’s Chapter 93B claim against Alligator also fails because the instant dispute

does not involve unfair and deceptive acts in connection with a motor vehicle in the

Commonwealth. See Mass. Gen. L. c. 93B, § 2 (explaining that Chapter 93B is applicable and

jurisdiction is appropriate as to “[a]ny person who engages . . . in purposeful contacts in the

commonwealth in connection with the offering or advertising for sale or has business dealings

with respect to a motor vehicle in the commonwealth”). Accordingly, Casey’s motion to amend

the complaint is also denied as to the claims against the Probation Department and Alligator.

VI.    Conclusion

       For the foregoing reasons, the Court ALLOWS Apax’s motion to dismiss. D. 13. The

Court DENIES IN PART Casey’s motion to amend the complaint as to the claims against Apax,

the Probation Department and Alligator. D. 28. The Court ALLOWS IN PART Casey’s motion

to amend only to the extent it voluntarily dismisses 3M from the litigation. Id.

       So Ordered.



                                                 14
     /s/ Denise J. Casper
     United States District Judge




15
